Citation Nr: 0730826	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-38 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected type II diabetes 
mellitus.  

3.  Entitlement to a disability rating greater than 40 
percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  The file was subsequently transferred to the 
RO in N. Little Rock, Arkansas.  The veteran testified before 
the undersigned at a videoconference hearing in March 2005.  
A transcript of that hearing is associated with the claims 
folder. 
  
The Board notes that the veteran submitted additional 
evidence at the time of the March 2005 hearing and again in 
May 2005.  The submission of such evidence was accompanied by 
waivers of RO consideration, received by the RO and then 
forwarded to the Board in March and May of 2005.  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2007) (discussing submission of 
additional evidence after an appeal has been initiated to the 
Board). 

The Board, in a February 2006 decision, granted a 40 percent 
evaluation for diabetes and denied the other claims.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2007, the Court 
granted a July 2007 Joint Motion for Remand and vacated the 
Board's decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion cites three bases for remand.  First, the 
joint motion indicates that the Board did not address the 
issue of aggravation.  In February 2006, the Board found that 
the most probative evidence of record is against a finding of 
a current diagnosis of peripheral neuropathy.  As noted in 
the prior decision, service connection requires competent 
evidence of current diagnosis of the claimed disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Thus, 
absent evidence of a current disability, both service 
connection and secondary service connection cannot be 
granted.  Id.  It is unclear how the Board could grant this 
claim on the basis of aggravation after finding no evidence 
of a current disability.  In any event, the Court's decision 
must be obeyed.

Second, the joint motion indicated the Board must address the 
issue why the Board did not require VA to provide the 
appellant with a medical opinion addressing whether 
appellant's hypertension was aggravated by his service-
connected diabetes.  A medical opinion was obtained by the 
VA.  Specifically, the March 2003 VA examiner opined that the 
veteran's "hypertension is less likely caused by his 
diabetes mellitus."  There is no contrary medical evidence 
or opinion of record.

Third, the joint motion indicates that the Board failed to 
obtain Social Security Administration records.  In February 
2006, the Board stated that VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the Social Security Administration are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996). 

As noted by the Board in February 2006, the VA can end its 
efforts to obtain medical records from a Federal agency, 
including the Social Security Administration, if the VA is 
informed that the requested records do not exist or further 
efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As also 
noted by the Board in February 2006, the VA issued a request 
for Social Security records, and then issued a follow-up 
request.  The Social Security Administration indicated to the 
VA in 2003 that the records were not available.  

The joint motion indicates that the Board is required to make 
"as many requests as [we]re necessary" to obtain these 
records, citing 38 C.F.R. § 3.159(c)(2).  How many requests 
and responses the VA must obtain from SSA before fully 
adjudicating a case was not made clear by the joint motion, 
particularly in light of the fact that SSA has already 
indicated to the VA that "[w]e can not send you the records 
you requested".

In any event, in light of the joint motion, the case is 
REMANDED for the following action:

1.  In light of the joint motion, the RO 
should again attempt to obtain the 
veteran's Social Security Administration 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  If the records from SSA are once 
again not obtained, the RO should notify 
the veteran of the unsuccessful effort to 
obtain these SSA records. 

3.  The RO should then adjudicate the 
issues cited above.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file and any 
issues cited within the joint motion of 
July 2007.  The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



